Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about March 15, 1990, which, inter alia, denied defendant Bogoni’s cross motion to dismiss the complaint against him, unanimously affirmed, with costs and disbursements.
Plaintiff’s fraud claim is sufficiently stated, and may be established, on the basis of the 1978-1981 lease and defendant Bogoni’s alleged misrepresentations in connection with the *2221980 "sublease”, independent of any rights which plaintiff may have acquired under the alleged 1979-1982 lease. We therefore need not now determine said defendant’s contentions attacking the 1979-1982 lease as unenforceable on grounds of illegal consideration. We have considered said defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Milonas, Smith and Rubin, JJ.